United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 4, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30106
                         Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DAMEION T. ZENO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 03-CR-20010-2
                       --------------------

Before REAVLEY, JONES and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Dameion T. Zeno appeals his guilty-plea conviction for

possession of a firearm in relation to a drug trafficking crime,

in violation of 18 U.S.C. § 924(c)(1)(A).

     Zeno argues that the district court erred when it denied his

motion to withdraw his guilty plea.    This court accords broad

discretion to the district court’s decision regarding a motion to

withdraw and will reverse such a decision only for an abuse of

that discretion.   United States v. Carr, 740 F.2d 339, 343-44


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30106
                                -2-

(5th Cir. 1984).   The totality of the circumstances in this case

indicates that Zeno has failed to demonstrate a fair and just

reason for withdrawing his guilty plea.   See id.

     The judgment of the district court is therefore AFFIRMED.